1                                  UNITED STATES DISTRICT COURT
2                                        DISTRICT OF NEVADA
3
                                                 )
4    KENNETH HAMPTON,                            )
5                                                ) Case No.: 2:19-cv-01751-GMN-EJY
                            Plaintiff,           )
6           vs.                                  ) ORDER TRANSFERRING CASE
                                                 )
7    PANASONIC CORPORATION OF                    )
     NORTH AMERICA,                              )
8
                                                 )
9
                            Defendant.           )

10          This case was filed in the unofficial Southern Division of the District of Nevada on
11   October 9, 2019. The Complaint provides that Plaintiff Kenneth Hampton is a resident of
12   Washoe County, Nevada and the Summons indicates Defendant Panasonic Corporation of North
13   America has an address in Carson City, Nevada. (Compl. ¶ 1, ECF No. 1); (Summons, ECF No.
14   3). As such, the Court finds that proper venue for this case is in the unofficial Northern Division
15   of the District of Nevada.
16          Accordingly,
17          IT IS HEREBY ORDERED that this case is TRANSFERRED to the unofficial
18   Northern Division of the District of Nevada.
19          IT IS FURTHER ORDERED that the Clerk’s Office shall close this case upon
20   successful transfer.
21                      10
                        8
            DATED this _____ day of October, 2019.
22

23
                                                    ________________________________
24                                                  Gloria M. Navarro, District Judge
                                                    United States District Court
25
